OPINION — AG — QUESTION: "WHERE A COMPLAINT IS PROPERLY MADE TO THE SHERIFF OR COUNTY ATTORNEY OF A COUNTY THAT A CRIMINAL LAW IS BEING OR HAS BEEN VIOLATED, IN ACCORDANCE WITH THE PROVISIONS OF 19 O.S. 1961 180.43 [19-180.43], AND AS A RESULT OF THE ENSUING INVESTIGATION BY THE SHERIFF AN ARREST IS MADE, AND THEREAFTER THE PERSON ARRESTED IS CHARGED WITH THE COMMISSION OF A CRIME UNDER THE PENAL LAWS OF THIS STATE, IS THE SHERIFF PERMITTED TO CHARGE THE STATUTORY FEE FOR MILEAGE INCURRED DURING THE INVESTIGATION ON THE WARRANT WHICH WAS ISSUED AFTER THE INVESTIGATION HAD BEEN COMPLETED.?" — NEGATIVE CITE: OPINION NO. DECEMBER 20, 1950 — MORRIS, 28 O.S. 1961 39 [28-39] (FLOYD MARTIN)